DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 11/14/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez et al. (WO2020201215).
Regarding claim 1, Gomez teaches a blast nozzle ([0003] nozzle for a spray system) for a depowdering apparatus ([0003] a nozzle intended for the projection of abrasive for the purpose of cleaning surfaces), the blast nozzle comprising: 
an abrasive material inlet (first inlet 6; Figure 1) fluidly connected to an abrasive material outlet (channel 14; Figure 2); and 
a fluid inlet (second inlet 8; Figure 2) fluidly connected to a fluid outlet (second channels 16, 18; Figure 2), wherein:
the fluid outlet at least partially surrounds the abrasive material outlet (see diverging portion 16c, 18c surrounding channel 14 in Figure 2); and 
the fluid outlet is angled with respect to the abrasive material outlet ([0064] angle a formed between said second channels 16, 18 and the first channel 14 is
comprised, for example, between 1 and 3°) and configured to emit a fluid stream directed to a focal point (see annotated Figure 4 below), the focal point being laterally spaced apart from the blast nozzle in a fluid flow direction (see focal point spaced apart from nozzle in fluid flow direction in annotated Figure 4 below).

    PNG
    media_image1.png
    421
    905
    media_image1.png
    Greyscale

Regarding claim 2, Gomez teaches the blast nozzle of claim 1, wherein the abrasive material outlet is configured to emit an abrasive material stream directed to the focal point (see annotated Figure 4 in the rejection of claim 1 above).
Regarding claim 3, Gomez teaches the blast nozzle of claim 2, wherein the abrasive material stream and the fluid stream intermix at the focal point (see presence of abrasive and fluid material stream at focal point in annotated Figure 4 in the rejection of claim 1 above) and form a blast stream comprising fluid comprising abrasive material entrained in the blast stream ([0042] the spraying of abrasive materials and/or of liquid, such as water, accelerated by a vector flow such as an air flow).
Regarding claim 4, Gomez teaches the blast nozzle of claim 1, further comprising a fluid channel ([0067] distal part 4 of the nozzle; Figure 1) fluidly connecting the fluid inlet to the fluid outlet, the fluid channel at least partially surrounding the abrasive material inlet (see distal part 4 surrounding bottom 24 in Figure 1; [0050] first inlet 6 extends in communication with said supply chamber 22 from the side face 12 of the nozzle, part of which forms a bottom 24 of the well. Said supply chamber 22 opens at the level of said bottom 24).
Regarding claim 5, Gomez teaches (Original) The blast nozzle of claim 1, further comprising an abrasive material conduit ([0049] supply chamber 22 here has a cylindrical configuration) fluidly coupled to the abrasive material inlet to supply an abrasive material to the abrasive material outlet ([0050] first inlet 6 extends in communication with said supply chamber 22 from the side face 12 of the nozzle).
Regarding claim 8, Gomez teaches the blast nozzle of claim 1: further comprising a fluid conduit (supply conduit 20; Figure 2) fluidly coupled to the fluid inlet to supply the fluid stream to the fluid outlet (see second inlet 8 fluidly coupled to supply conduit 20 in Figure 2); 
further comprising a fluid supply fluidly coupled to the fluid conduit ([0077] and a conduit connecting said compressor to the second inlet); and 
wherein the fluid supply comprises an air source comprising compressed air ([0077] second circuit comprises for example an air compressor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (WO2020201215), and further in view of Palm (US20190299362).
Regarding claim 6, Gomez teaches the blast nozzle of claim 5. However, Gomez fails to explicitly teach wherein the abrasive material comprises organic powder, inorganic powder, or both.
In the same field of endeavor pertaining to blast cleaning, Palm teaches wherein the abrasive material comprises organic powder, inorganic powder, or both (Abstract: A blasting medium for blasting a component, wherein the component comprises Al and/or Mg, especially an Al and/or Mg alloy and [0017] A powder for the production of the blasting medium). Choosing a blasting medium that is the same type of material or at least similar to the material being cleaned can reduce of even prevent contamination ([0006] the blasting medium is of the same type of material or at least similar to the material of the component, which can reduce or even prevent contamination). Further, the inorganic powders of Palm are chemically inert toward the material to be cleaned ([0010] more particularly, the blasting medium according to the invention, in particular embodiments, is chemically inert toward the material of the component to be blasted, i.e. does not damage the component, for example by corrosion).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the abrasive material of Gomez comprise inorganic powder, as taught by Palm, particularly in situations where metal components are being cleaned, for the benefit of preventing contamination of the metal component during the cleaning process.
Regarding claim 7, Gomez teaches the blast nozzle of claim 5. However, Gomez fails to explicitly teach wherein the abrasive material comprises inorganic powder comprising metal alloy powder, stainless steel powder, titanium alloy powder, cobalt alloy powder, copper alloy powder, diamond catalyst alloy powder, nickel alloy powder, or combinations thereof.
In the same field of endeavor pertaining to blast cleaning, Palm teaches wherein the abrasive material comprises inorganic powder comprising metal alloy powder (Abstract: A blasting medium for blasting a component, wherein the component comprises Al and/or Mg, especially an Al and/or Mg alloy and [0017] A powder for the production of the blasting medium).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the abrasive material of Gomez comprise inorganic powder comprising metal alloy powder, as taught by Palm, particularly in situations where metal components are being cleaned, for the benefit of preventing contamination of the metal component during the cleaning process.
Regarding claim 9, Gomez teaches the blast nozzle of claim 1. However, Gomez fails to explicitly teach wherein the blast nozzle comprises metal, a metallic alloy, polymers, ceramics, or combinations thereof.
In the same field of endeavor pertaining to blast cleaning, Palm teaches wherein the blast nozzle comprises a metallic alloy (Abstract: A blasting medium for blasting a component, wherein the component comprises Al and/or Mg, especially an Al and/or Mg alloy and [0017] A powder for the production of the blasting medium).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the blast nozzle of Gomez comprise a metallic alloy, as taught by Palm, particularly in situations where metal components are being cleaned, for the benefit of preventing contamination of the metal component during the cleaning process.

Claim(s) 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO2020128500), and further in view of Gomez et al. (WO2020201215).
Regarding claim 10, Thomas teaches a depowdering apparatus (“The elevation of the base plate may take place in a blast chamber which is a sealed vessel in which the powder and semi-sintered powder can be blasted away from the component 5 and safely collected “- see pg. 9 line 34-36) comprising: 
a depowdering chamber comprising a bottom surface (“the build tank or chamber is loaded into a blast chamber and raised up slowly”- see pg. 9 line 36-37) and a build inlet extending through the bottom surface (see build tank 1 with layers 4 and component 5 in Figure 1B), the build inlet comprising an inlet axis that is substantially vertically oriented (see direction of arrow of movable plate 3 in Figure 1C that corresponds to direction of movement for movable plate as component is being built and as the component is depowdered); and 
a blast nozzle (nozzle 8; Figure 1C) comprising an abrasive material inlet fluidly connected to an abrasive material outlet (see annotated Figure 1C below), wherein the blast nozzle is positioned within the depowdering chamber, laterally spaced apart from the inlet axis, and oriented to direct a blast stream toward the inlet axis (“the build tank or chamber is loaded into a blast chamber and raised up slowly whilst an automated programme causes a metal, such as titanium media, 7 (such as a metallic powder) to be directed at high velocity onto the cake from an ejection nozzle 8. As the nozzle is moved relative to the build cake the excess material surrounding the component is abraded away by the hard metallic (e.g. titanium) media and collected within the blast chamber” see pg. 9 line 36-37 and pg. 10 line 1-4).
While Thomas teaches the abrasive material is entrained in a gas flow (“Careful blasting using an abrasive entrained in a gas flow (for example compressed air)”- see pg. 1 line 23-24), Thomas fails to explicitly teach the blast nozzle comprising a fluid inlet fluidly connected to a fluid outlet, the fluid outlet at least partially surrounding and angled with respect to the abrasive material outlet and configured to emit a fluid stream directed to a focal point, the focal point being laterally spaced apart from the blast nozzle in a fluid flow direction.
In the same field of endeavor pertaining to a blast nozzle for cleaning, Gomez teaches the blast nozzle comprising a fluid inlet (second inlet 8; Figure 2) fluidly connected to a fluid outlet (second channels 16, 18; Figure 2), the fluid outlet at least partially surrounding and angled with respect to the abrasive material outlet (see diverging portion 16c, 18c surrounding channel 14 in Figure 2 and [0064] angle a formed between said second channels 16, 18 and the first channel 14 is comprised, for example, between 1 and 3°) and configured to emit a fluid stream directed to a focal point, the focal point being laterally spaced apart from the blast nozzle in a fluid flow direction (see focal point spaced apart from nozzle in fluid flow direction in annotated Figure 4 in the rejection of claim 1 above). The blast nozzle of Gomez allows for the abrasive to be supplied without pressure ([0055] another advantage of the invention is that it is not necessary for the first flow to be supplied under pressure) and concentrates the abrasive to a limited angle such that cleaning is more precise ([0056] the part of the flow coming from the first flow, and therefore the abrasive if necessary, is concentrated in an angle limited solid, which will be favorable to the precision of the cleaning).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the blast nozzle of Thomas be modified with the blast nozzle of Gomez for the benefit of providing a more precise cleaning device.

    PNG
    media_image2.png
    282
    547
    media_image2.png
    Greyscale

Regarding claim 11, Thomas modified with Gomez teaches the depowdering apparatus of claim 10, further comprising a build elevator (movable plate 3; Figure 1C) arranged below the build inlet in a vertical direction, wherein the build elevator is operable to raise a cake comprising a build part through the build inlet and into the depowdering chamber along the inlet axis as the blast nozzle directs the blast stream towards the inlet axis (see pg. 9 line 28-36).
Regarding claim 12, Thomas modified with Gomez teaches the depowdering apparatus of claim 10, wherein the abrasive material outlet of the blast nozzle is configured to emit an abrasive material stream (“Careful blasting using an abrasive entrained in a gas flow (for example compressed air”- see pg. 1 line 23-24). However, Thomas fails to teach the abrasive material stream is directed to the focal point.
In the same field of endeavor pertaining to a blast nozzle for cleaning, Gomez teaches the abrasive material stream is directed to the focal point (see presence of abrasive and fluid material stream at focal point in annotated Figure 4 in the rejection of claim 1 above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the abrasive material stream of Thomas modified with Gomez be directed to the focal point, as taught by Gomez, for the benefit of providing a more precise cleaning device.
Regarding claim 13, Thomas modified with Gomez teaches the depowdering apparatus of claim 12, form a blast stream, wherein the blast stream comprises fluid comprising abrasive material entrained in the blast stream (“Careful blasting using an abrasive entrained in a gas flow (for example compressed air”- see pg. 1 line 23-24). However, Thomas fails to teach wherein the abrasive material stream and the fluid stream intermix at the focal point.
In the same field of endeavor pertaining to a blast nozzle for cleaning, Gomez teaches wherein the abrasive material stream and the fluid stream intermix at the focal point (see presence of abrasive and fluid material stream at focal point in annotated Figure 4 in the rejection of claim 1 above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the abrasive material stream and the fluid stream of Thomas modified with Gomez intermix at the focal point, as taught by Gomez, for the benefit of providing a more precise cleaning device.
Regarding claim 14, Thomas modified with Gomez teaches the depowdering apparatus of claim 10. However, Thomas fails to teach wherein the blast nozzle further comprises a fluid channel fluidly connecting the fluid inlet to the fluid outlet, the fluid channel at least partially surrounding the abrasive material inlet.
In the same field of endeavor pertaining to a blast nozzle for cleaning, Gomez teaches wherein the blast nozzle further comprises a fluid channel ([0067] distal part 4 of the nozzle; Figure 1) fluidly connecting the fluid inlet to the fluid outlet, the fluid channel at least partially surrounding the abrasive material inlet (see distal part 4 surrounding bottom 24 in Figure 1; [0050] first inlet 6 extends in communication with said supply chamber 22 from the side face 12 of the nozzle, part of which forms a bottom 24 of the well. Said supply chamber 22 opens at the level of said bottom 24). The blast nozzle of Gomez allows for the abrasive to be supplied without pressure ([0055] another advantage of the invention is that it is not necessary for the first flow to be supplied under pressure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the blast nozzle of Thomas be modified with the blast nozzle of Gomez for the benefit avoiding the supply of the abrasive under pressure.
Regarding claim 15, Thomas modified with Gomez teaches the depowdering apparatus of claim 10, further comprising an abrasive material conduit fluidly coupled to the abrasive material inlet of the blast nozzle to supply abrasive material to the abrasive material outlet (see conduit shape of nozzle in Figure 1C), wherein the abrasive material comprises inorganic powder (“an automated programme causes a metal, such as titanium media, 7 (such as a metallic powder) to be directed at high velocity onto the cake from an ejection nozzle 8”- see pg. 9 line 36 and pg. 10 line 1-2).
Regarding claim 17, Thomas modified with Gomez teaches the depowdering apparatus of claim 10: further comprising a fluid supply that comprises an air source comprising compressed air (“Careful blasting using an abrasive entrained in a gas flow (for example compressed air)”- see pg. 1 line 23-24); and wherein the blast nozzle comprises metal, a metallic alloy, polymers, ceramics, or combinations thereof (“an automated programme causes a metal, such as titanium media, 7 (such as a metallic powder) to be directed at high velocity onto the cake from an ejection nozzle 8”- see pg. 9 line 36 and pg. 10 line 1-2).
However, Thomas fails to teach the depowdering apparatus further comprising a fluid conduit fluidly coupled to the fluid inlet of the blast nozzle to supply the fluid stream to the fluid outlet and a fluid supply fluidly coupled to the fluid conduit.
In the same field of endeavor pertaining to a blast nozzle for cleaning, Gomez teaches the blast nozzle further comprising a fluid conduit (supply conduit 20; Figure 2) fluidly coupled to the fluid inlet of the blast nozzle (see second inlet 8 fluidly coupled to supply conduit 20 in Figure 2) to supply the fluid stream to the fluid outlet and a fluid supply fluidly coupled to the fluid conduit ([0077] and a conduit connecting said compressor to the second inlet).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the blast nozzle of Thomas be modified with the blast nozzle of Gomez for the benefit avoiding the supply of the abrasive under pressure.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO2020128500) and Gomez et al. (WO2020201215), and further in view of Palm (US20190299362).
Regarding claim 16, Palm modified with Gomez teaches the depowdering apparatus of claim 15. While Palm teaches the abrasive material may be selected to correspond to the metallic powder used in the additive manufacturing process (“the abrasive material may be selected so as to correspond to the metallic powder which was utilised in the AM manufacturing process”- see pg. 4 line 29-30) and that aluminum alloys are an example of additively manufactured materials that can be used (see Aluminium AISi10Mg and ALSi13Mg on pg. 16 line 29-30), Palm fails to explicitly teach wherein abrasive material comprises inorganic powder comprising metal alloy powder, stainless steel powder, titanium alloy powder, cobalt alloy powder, copper alloy powder, diamond catalyst alloy powder, nickel alloy powder, or combinations thereof.
In the same field of endeavor pertaining to blast cleaning, Palm teaches wherein abrasive material comprises inorganic powder comprising metal alloy powder (Abstract: A blasting medium for blasting a component, wherein the component comprises Al and/or Mg, especially an Al and/or Mg alloy and [0017] A powder for the production of the blasting medium). Choosing a blasting medium that is the same type of material or at least similar to the material being cleaned can reduce of even prevent contamination ([0006] the blasting medium is of the same type of material or at least similar to the material of the component, which can reduce or even prevent contamination). Further, the inorganic powders of Palm are chemically inert toward the material to be cleaned ([0010] more particularly, the blasting medium according to the invention, in particular embodiments, is chemically inert toward the material of the component to be blasted, i.e. does not damage the component, for example by corrosion).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the abrasive material of Thomas modified Gomez comprise inorganic powder, as taught by Palm, particularly in situations where the metal components being cleaned are aluminum alloys, for the benefit of preventing contamination of the metal component during the cleaning process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743